Title: To John Adams from John Quincy Adams, 1 January 1796
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
London January 1. 1796.

I wrote you so copiously, a few days since, that I can embrace the present opportunity only to offer the tribute of my duty and affection on the commencement of the new year, and to enclose a few papers and a review which may perhaps afford an hour of amusement.
No news of importance has transpired since the date of my last Letter. The communication between the Continent and this island is at present interrupted more than usual from the inclemency of the Season, and from an Embargo, which it is said has been extended to all the Ports in France. It is certain at least that there have been during the last ten or twelve days no arrivals from thence.
Our accounts from America are as late as the beginning of December. We expect therefore by the first arrivals to hear of the meeting of Congress. There is so much depending upon the event of their proceedings, that we are waiting with anxious impatience to hear what they will be.
I remain with every affectionate and grateful Sentiment, your Son

John Q. Adams